Motion by appellant to dispense with printing. It appears .that appellant was charged with and convicted of violating section 986 of the Penal Law (a misdemeanor) in the County Court, Westchester County. Under the circumstances, the appeal was erroneously taken to this court. The Appellate Term of the Supreme Court in the Second Judicial Department is presently vested with the jurisdiction of such appeals from the County Court, Westchester County. Accordingly, the motion to dispense with printing and the appeal are transferred to said Appellate Term of the Supreme Court (see N. Y. Const., art. VI, § 5, subd. b; § 8, subd. d; order No. 47 of this court, dated July 12, 1962). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.